Citation Nr: 0319612
Decision Date: 08/08/03	Archive Date: 10/02/03

Citation Nr: 0319612	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  97-17 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever, other than rheumatic heart disease.  

2.  Entitlement to service connection for rheumatic heart 
disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The appellant had active military service from October 1968 
to December 1968.  

Entitlement to service connection for residuals of rheumatic 
fever was denied by the Department of Veterans Affairs (VA) 
in a rating decision dated in December 1969.  The appellant 
did not appeal that determination within one year of the 
notice thereof, and that decision became final.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA Regional 
Office (RO) in Oakland, California.  By a rating action of 
June 1995, the RO denied the appellant's attempt to reopen 
his claim of entitlement to service connection for residuals 
of rheumatic fever.  The appellant appeared and offered 
testimony at a hearing before a Hearing Officer at the RO in 
February 1996.  

By a rating action of May 2000, the RO denied the appellant's 
claims of entitlement to service connection for rheumatic 
heart disease, degenerative disc disease of the thoracic 
spine, degenerative disc disease of the lumbar spine, and 
cervical radiculopathy.  The appellant perfected his appeal 
in August 2000.  

In June 2001, the appellant and a friend testified at a 
hearing before the undersigned Veterans Law Judge, sitting at 
Oakland, California.   

In an August 2001 decision, the Board reopened the 
appellant's claim of entitlement to service connection for 
residuals of rheumatic fever.  It remanded the reopened 
issue, as well as the claims for service connection for 
rheumatic heart disease, degenerative disc disease of the 
cervical spine, degenerative disc disease of the thoracic 
spine, and degenerative disc disease of the lumbar spine for 
additional development.  

In an April 2003 decision, the Board denied the appellant's 
claims.  As outlined in the decision below, a motion filed by 
the appellant to vacate the Board's April 2003 decision is 
granted with respect to the issues of service connection for 
residuals of rheumatic fever, other than rheumatic heart 
disease, and service connection for rheumatic heart disease.  
A separate Board decision will address a de novo review of 
these issues.  


FINDINGS OF FACT

Written argument and medical evidence associated with the 
appellant's claims for service connection for residuals of 
rheumatic fever, other than rheumatic heart disease, and 
service connection for rheumatic heart disease, were in VA 
custody at the time of the Board's April 2003 decision, 
although not associated with the claims file.  


CONCLUSION OF LAW

Vacatur of the Board's April 2003 decision on the issues of 
service connection for residuals of rheumatic fever, other 
than rheumatic heart disease, and service connection for 
rheumatic heart disease is warranted.  38 U.S.C.A. §§ 7103, 
7104 (West 2002); 38 C.F.R. §§ 20.904 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 20.904, an appellate decision may be 
vacated by the Board at any time upon request of the 
appellant or his or her representative, or on the Board's own 
motion, on the following grounds:

(a)  Denial of due process

Examples of circumstances in which denial 
of due process of law will be conceded 
are:

(1) When the appellant was denied his or 
her right to representation through 
action or inaction by [VA] or [the 
Board],

(2) When a Statement of the Case or 
required Supplemental Statement of the 
Case was not provided, and

(3) When there was a prejudicial failure 
to afford the appellant a personal 
hearing. (Where there was a failure to 
honor a request for a hearing and a 
hearing is subsequently scheduled, but 
the appellant fails to appear, the 
decision will not be vacated).

(b) Allowance of benefits based on false 
or fraudulent evidence.  Where it is 
determined on reconsideration that an 
allowance of benefits by the Board has 
been materially influenced by false or 
fraudulent evidence submitted by or on 
behalf of the appellant, the prior 
decision will be vacated only with 
respect to the issue or issues to which, 
within the judgment of the Board, the 
false or fraudulent evidence was 
material.
38 C.F.R. § 20.904.

Following the Board's April 2003 decision, the Board received 
from the RO the appellant's written arguments with respect to 
his claims for associated with rheumatic fever, to include 
residuals thereof, as well as rheumatic heart disease.  These 
arguments had been received by the RO from the appellant in 
January 2003.  In May 2003, the Board received additional 
argument and evidence from the appellant.  The evidence 
included pertinent VA clinical records created prior to the 
April 2003 decision but not associated with the claims file 
when the Board rendered that decision.  

The Board finds that its April 2003 denials of service 
connection for residuals of rheumatic fever, other than 
rheumatic heart disease, and service connection for rheumatic 
heart disease, without consideration of the pertinent 
evidence constructively of record, constituted a denial of 
due process.  See Dunn v. West, 11 Vet. App. 462, 466- 67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(Records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively 
in the possession of VA adjudicators during the consideration 
of that claim, regardless of whether those records are 
physically on file).  Accordingly, the decision must be 
vacated as to those issues.  

Therefore, a new decision will be entered as if the April 
2003 decision by the Board had never been issued on those 
issues.


ORDER

The motion requesting vacatur of the Board's April 2003 
decision on the issues of entitlement to service connection 
for residuals of rheumatic fever, other than rheumatic heart 
disease, and service connection for rheumatic heart disease, 
is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Citation Nr: 0306586	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  97-17 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever.  

2.  Entitlement to service connection for rheumatic heart 
disease.  

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include radiculopathy.  

4.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine.  

5.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The appellant had active military service from October 1968 
to December 1968.  

The record indicates that the issue of entitlement to service 
connection for residuals of rheumatic fever was previously 
denied by the Department of Veterans Affairs (VA) in a rating 
decision of December 1969.  The appellant did not appeal that 
determination within one year of the notice thereof, and that 
decision became final.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Oakland, 
California Regional Office (RO).  By a rating action of June 
1995, the RO denied the appellant's attempt to reopen his 
claim of entitlement to service connection for residuals of 
rheumatic fever.  The appellant appeared and offered 
testimony at a hearing before a Hearing Officer at the RO in 
February 1996.  

By a rating action of May 2000, the RO denied the appellant's 
claims of entitlement to service connection for rheumatic 
heart disease, degenerative disc disease of the thoracic 
spine, degenerative disc disease of the lumbar spine, and 
cervical radiculopathy.  The appellant perfected his appeal 
in August 2000.  

In June 2001, the appellant and a friend testified at a 
hearing before the undersigned member of the Board, sitting 
at Oakland, California.  A transcript of that hearing is also 
of record.  

In an August 2001 decision, the Board reopened the 
appellant's claim of entitlement to service connection for 
residuals of rheumatic fever.  It remanded the reopened 
issue, as well as the claims for service connection for 
rheumatic heart disease, degenerative disc disease of the 
cervical spine, degenerative disc disease of the thoracic 
spine, and degenerative disc disease of the lumbar spine for 
additional development.  That development has been completed 
and the issues are again in appellate status.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appellant's appeal have been obtained by 
the RO.  

2.  The appellant's pre-existing rheumatic fever did not 
undergo a permanent increase in disability during his active 
military service.  

3.  The appellant currently does not have rheumatic heart 
disease.  

4.  Degenerative disc disease of the cervical spine, to 
include radiculopathy; degenerative disc disease of the 
thoracic spine; and degenerative disc disease of the lumbar 
spine were not present in service.  

5.  Degenerative disc disease of the cervical spine, to 
include radiculopathy; degenerative disc disease of the 
thoracic spine, and degenerative disc disease of the lumbar 
spine were diagnosed following the appellant's active 
service, not within the one-year presumptive period following 
service, and have not been associated with a disease or 
injury in service.  


CONCLUSIONS OF LAW

1.  Rheumatic fever, or residuals thereof, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2002).  

2.  Rheumatic heart disease was not incurred in or aggravated 
by active service, or manifested within one year of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).  

3.  Degenerative disc disease of the cervical spine, to 
include radiculopathy, was not incurred in or aggravated by 
active service, or manifested within one year of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309.  

4.  Degenerative disc disease of the thoracic spine was not 
incurred in or aggravated by active service, or manifested 
within one year of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

5.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service, or manifested 
within one year of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

As per a Board decision, dated in August 2001, the appellant 
was invited to submit or identify additional medical evidence 
to support his claims.  He was also notified that he was to 
be scheduled for VA medical examinations.  Furthermore, the 
Board decision placed the appellant on notice of the evidence 
he would need to submit to substantiate his claims.  

In a letter dated in October 2001, the RO informed the 
appellant of the VCAA and the evidence the RO would obtain on 
behalf of the appellant, to include medical and other 
identified records.  The RO identified those VA records it 
had requested for the appellant, and also reported having 
requested records associated with his award of social 
security benefits.  In a December 2001 letter, the RO again 
identified action it had taken with respect to obtaining 
medical evidence identified by the appellant.  The appellant 
was notified that while the RO would attempt to obtain the 
records, if this could not be accomplished it was the 
appellant's ultimate responsibility to obtain the records.  

In a subsequent follow-up letter from the RO to the 
appellant, dated in February 2002, the RO identified the 
evidence it had attempted to obtain on behalf of the 
appellant and had not received.  In a supplemental statement 
of the case, dated in November 2002, the RO again placed the 
appellant on notice of the evidence it had obtained and the 
evidence it had been unable to obtain on his behalf.  

As such, the steps noted above have served to advise the 
appellant of the evidence needed to substantiate his claims 
and of what evidence he was responsible for obtaining.  

VA has thereby met its obligation to notify the appellant of 
the evidence needed to substantiate his claims and of what 
evidence he was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The appellant has not identified, nor is the Board aware of, 
additional medical records that could be obtained.

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The Board obtained a medical 
examination and opinion in March 2002 with respect to the 
appellant's claims.  

The Board therefore finds that, the facts pertinent to these 
claims have been properly developed, and there is no further 
action that could assist the appellant in substantiating his 
claims.  Therefore, the Board will address the merits of the 
appellant's claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a), 3.304.  

Service connection for arthritis and endocarditis (to include 
all forms of valvular disease) may be presumed if they became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service pursuant 
to 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
(obvious or manifest) that the increase in severity was due 
to the natural progress of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a) and (b).

Aggravation may not be conceded if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 
402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  See also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997); see also Browder v. Brown, 5 Vet. App. 268, 
271 (1993) (Board must "explain the criteria it used to 
determine whether there was an increase in disability of 
[preexisting condition] during service and how, pursuant to 
such criteria, it concluded that [there was no in-service 
worsening].")

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Factual Background

An enlistment examination conducted in October 1968, notes a 
history of rheumatic fever at the age of 10.  Clinical 
findings were negative for any complaints or findings of 
rheumatic fever or residuals thereof.  The appellant was 
noted to have been hospitalized at the United Stated Naval 
Hospital in San Diego from November 1968 to December 1968 
with a diagnosis of acute rheumatic fever.  The hospital 
records note that a left lower lobe pneumonitis resolved 
without treatment.  The appellant's symptoms of fever, 
arthritis, erythema, and carditis all resolved while under 
treatment.  At his discharge from the hospital, the appellant 
was asymptomatic with the exception of minimal morning 
stiffness and pain in the wrists and knees.  

A report of a medical board proceeding, convened in December 
1968, notes that the appellant reported having three episodes 
of acute rheumatic fever in 1962 for which he required 
hospitalization.  Since that time he had been on prophylactic 
oral penicillin, which he discontinued prior to military 
service.  While on active duty, the appellant had experienced 
an acute episode of rheumatic fever that required 
hospitalization.  At discharge from the hospital, it was 
recommended that he be separated from service.  It was also 
reported that physical examination had revealed a 17-year old 
male with no evidence of a rash or arthritis.  There was a 
grade II/VI mid systolic murmur, which was low-pitched and 
radiated to the apex with the murmur increasing with 
exercise.  

It was the opinion of the medical board that the appellant 
did not meet the minimum standards of enlistment or 
induction, that he had no unfitting physical disability 
incurred in or aggravated by military service, and that he 
should be discharged.

By a rating action in December 1969, the RO denied the 
appellant's claim of entitlement to service connection for 
residuals of rheumatic fever, based upon a finding that the 
appellant's rheumatic fever preexisted service and was not 
aggravated therein.

Received in May 1995 was a statement from L.J. Snyder, M.D., 
dated in December 1964.  Dr. Snyder reported that he saw the 
appellant in November 1964, at which time he was suffering 
from fever, sore throat, and a slight cough for 4 days. The 
appellant had reported a history of having rheumatic fever at 
age 10.  Examination revealed bilateral exudative tonsillitis 
without evidence of rheumatic heart disease.  The appellant 
was given 600,000 units of Bicillin intramuscularly, and a 
throat culture revealed 50 percent Beta hemolytic 
streptococcus.  Dr. Snyder recommended that the appellant be 
placed on prophylactic Bicillin for an indefinite length of 
time.

Also received in May 1995 was a statement from M.U. Schwartz, 
M.D., dated in September 1970.  Dr. Schwartz reported that he 
had treated the appellant for rheumatic fever since 1961, and 
that in April 1967 he had examined and treated the appellant 
for acute pharyngitis.  At that time there was no heart 
murmur identified and the appellant was placed on Pentids for 
the infection.

Received in June 1995 was a medical questionnaire completed 
in May 1995, which discussed an orthopedic disorder.  This 
report does not reflect any discussion of rheumatic fever or 
polyarthritis.  A VA treatment report, dated in February 
1996, reflects results of nerve conduction and 
electromyographic (EMG) studies that revealed findings 
suggestive of a muscle disorder.  

At his hearing in February 1996, the appellant reported a 
history of having attacks of rheumatic fever at age 9 and 10.  
He described symptoms to include swollen joints, arthritis, 
skin rashes, nervous movements, and nosebleeds.  He recalled 
that he had been treated with Penicillin and steroids. He 
also testified that after his last attack, he had remained on 
medication until he was about 16 or 17 years old.  

The appellant reported that he was physically okay, and that 
as a child he was told that he had a heart murmur, which 
later dissipated.  The appellant testified that when he 
enlisted in the military he informed the proper authorities 
that he had suffered from rheumatic fever.  

The appellant further explained that he was required to 
obtain a medical statement indicating that he was physically 
able to enter military service, and that he obtained such a 
letter from Dr. Schwartz.  The appellant reported that after 
about 10 days of training, he began developing sore throats 
and fevers.  After several attempts to receive treatment, he 
was finally admitted to a naval hospital after fainting.  He 
and his representative contended that his condition was 
aggravated by a lack of medical attention, because a course 
of treatment with penicillin would have allowed him to remain 
on active duty.  

Received in October 1999 was an article pertaining to 
rheumatic fever.  This article described rheumatic fever as 
an inflammatory disease induced by an antecedent group A 
beta-hemolytic streptococcal pharyngitis.  The article also 
explained that carditis and acute polyarthritis are the most 
common manifestation of rheumatic fever.  

Also received in October 1999 were medical records, dated 
from December 1960 to February 1996, which reflect treatment 
accorded to the appellant before and after his enlistment in 
military service.  

A report of an electrocardiogram, performed in December 1960, 
revealed no evidence of carditis.  The records indicate that 
the appellant received continuous treatment for upper 
respiratory infections in 1960 and 1961, and was diagnosed 
with rheumatic fever.  These records also reflect treatment 
in 1961 for pain in his extremities, particularly the knees 
and feet, also diagnosed as acute rheumatic fever.

A medical statement, dated in April 1967, reports that the 
appellant was treated for acute pharyngitis but that no heart 
murmur was found.  Treatment reports dated in 1988 and 1996 
reflect evaluation of orthopedic complaints, which included 
muscle pain.  

Received in January 2000 was an undated statement from Dr. 
Schwartz, restating that the appellant had suffered from 
rheumatic fever as a child, and had suffered from 
reoccurrence of rheumatic fever during military service.  
Received in May 2000 were responses to a questionnaire 
pertaining to symptoms, etiology and treatment for rheumatic 
fever.  

Received in August 2000 were VA progress notes dated from 
June 1970 to July 1970, reflecting evaluation and treatment 
of several disabilities, including recurrence of rheumatic 
fever.  In particular, during a clinical visit in June 1970, 
it was noted that the appellant had a history of rheumatic 
fever at age 10, at which time he was treated with 
penicillin.  

It was also noted that he had two recurrences the same year, 
and he was treated with penicillin until age 16.  During 
service, he had another recurrence of rheumatic fever with 
pain and swelling in different joints.  He was treated with 
penicillin and was hospitalized for three weeks.  The 
appellant was thereafter discharged from military service and 
during his last physical examination before discharge, he was 
told that for the first time that he had a heart murmur.  

Examination during the June 1970 clinical visit revealed 
swelling and pain in the right wrist, elbow, and right knee 
with limitation in his range of motion because of pain.  The 
impression was recurrence of rheumatic fever.  An EKG 
performed was reported to be within normal limits and a chest 
X-ray was also negative.  The appellant was seen in July 1970 
with complaints of stiffness in his joints.  An X-ray of the 
hands and wrists revealed very early rheumatoid arthritic 
changes.  The appellant was admitted to a hospital later in 
July 1970 with recurrence of acute rheumatic fever, subsiding 
with medication.  The pertinent diagnoses were rheumatic 
fever and questionable rheumatoid arthritis.  

At his hearing before the undersigned in June 2001, the 
appellant again reiterated his history of rheumatic fever 
prior to entering military service, and his experience of an 
attack after the first two weeks on active duty.  The 
appellant maintained that he went into service with the 
intention of staying in service.  However, because he was 
refused medical treatment, he developed a recurrence of 
rheumatic fever that led to his discharge from service.  

The appellant contended that an examination prior to 
discharge revealed a II/VI systolic murmur, which is a sign 
of carditis.  He argued that he did not have any evidence of 
carditis prior to entering service.  The appellant also 
reported that he had another attack of rheumatic fever within 
one year after his discharge from military service and that 
this attack was due to the fact that the service doctors did 
not eradicate the bacterial infection he had while on active 
duty.  

Submitted at the hearing were VA progress notes dated from 
February through May 2001, which show that the appellant 
received clinical attention and treatment for several 
disabilities, including status-post rheumatic fever.  Also 
submitted were copies of articles pertaining to the symptoms 
of and treatment for rheumatic fever.

A review of medical records associated with the appellant's 
award of Social Security benefits reflects a December 1987 
computed tomography (CT) scan of the lumbar and 
cervical/thoracic spine.  The scan revealed mild disc 
protrusion at L4-5, mild central disc disease at L5-S1, C5-6 
level mild central disc protrusion, and C7-T1 minimal disc 
protrusion.  Treatment records document the appellant's 
complaints of back pain as a result of a motor vehicle 
accident in 1987.  An examination report, dated in August 
1994, notes the appellant's complaint of back pain that began 
following a motor vehicle accident in 1987.  

In addition, a neurology note, dated in November 1994, 
reflects that a year after the motor vehicle accident in 
1987, the appellant had returned to work.  Subsequently in 
May 1994, the appellant was pulling a heavy object at work 
and again reinjured his back.  

Additional VA clinical records document an October 1999 
echocardiogram (ECG) report which reflects, in particular, 
that all cardiac chambers were normal in size with normal 
systolic function with evidence of diastolic dysfunction.  A 
subsequent ECG in February 2001 reveals, in particular, 
normal left ventricle thickness and trace to mild transcuspid 
regurgitation without any other valvular dysfunction.  
Additionally it was noted that compared to the study in 
October 1999, there were no significant changes.  

In March 2002, the appellant was provided a fee-basis 
cardiovascular examination with Valley Health Resources.  The 
examiner reported that he had reviewed the appellant's claims 
file and the examination report reflects a reporting of the 
appellant's medical history.  On clinical evaluation, in 
particular, there was S1, S2 regular rate and rhythm with a 
2/6 mid-systolic heart murmur at the parasternal borders 
mainly at the right with minimal radiation to the right neck.  
Range of motion of the shoulders, elbows, wrists, hips, knees 
and ankles was within normal limits.  

No evidence of joint pain, swelling, tenderness or 
inflammation.  The examiner's impression included history of 
acute rheumatic fever in childhood with subsequent resolution 
and without any current evidence of active rheumatic heart 
disease, along with chronic low back and cervical pain.  

The examiner noted that the appellant did have a history of 
acute rheumatic fever mainly manifesting as fever and 
polyarthritis, with the last documented episode in 1970.  He 
indicated that based on clinical evaluation and a February 
2001 echocardiogram, there was no evidence of chronic sequela 
or rheumatic fever specifically from a cardiac standpoint.  
There was also no evidence of active rheumatic heart disease, 
and there was no evidence of calcification noted on the 
echocardiogram and the mitral valve.  

The examiner also noted that it was possible, given the 
rigors of physical training, that the appellant did have a 
flare of acute rheumatic fever during basic training 
manifesting as fever, pneumonitis, and polyarthritis.  
However, the rheumatic fever did not undergo a permanent 
increase in severity and was most likely a temporary flare-
up.  

Furthermore, the examiner reported that the appellant 
currently did not have rheumatic fever as an active disease 
process and did not appear to have chronic residuals from a 
cardiac standpoint due to rheumatic fever.  The appellant was 
noted to have a diastolic dysfunction as demonstrated by his 
echocardiogram.  However, the diastolic dysfunction was most 
likely secondary to hypertension as opposed to a sequelae of 
rheumatic fever.  In addition, the systolic murmur was most 
likely representative of flow cross aortic valve, and there 
was no clinical or echocardiographic evidence of aortic 
stenosis or rheumatic aortic valve disease.  

That same month, March 2002, the appellant was provided a 
fee-basis orthopedic examination with Valley Health 
Resources.  The examiner reported that he had reviewed the 
appellant's claims file and the examination report reflects a 
reporting of the appellant's medical history.  Range of 
motion of the appellant's shoulders, elbows, wrists, hips, 
knees, and ankles was within normal limits.  There was pain 
on full abduction of both shoulders.  

Radiographic studies revealed early degenerative changes at 
C5-6, early degenerative spurring involving the L5-S1 disc 
interspace and calcification, and a normal thoracic spine.  
Following clinical evaluation, the examiner's impression was 
degenerative cervical disc disease, status post cervical 
strain; thoracic spine pain due to unknown etiology; and low 
back pain due to degenerative lumbar disc disease.  The 
examiner reported that the appellant had a normal amount of 
degenerative disc disease in his neck, thoracic, and lumbar 
spine as anticipated due to his age.  

The examiner also reported that, the appellant had never 
received any treatment for his degenerative disc disease 
involving his neck or back while in the military service nor 
did he complain about any.  The examiner indicated that the 
appellant also had a cervical spine injury in 1987 in a motor 
vehicle accident that had nothing to do with his service-
connected disability.  

The examiner reported that he was not aware of any long-term 
bone or joint abnormalities in the spine associated with 
rheumatic heart disease or rheumatic fever.  Therefore, he 
concluded, the appellant's neck pain, mid-thoracic spine 
pain, and lower back pain had nothing to do with his service-
connected problem and was due to normal wear and tear of 
aging.  

Analysis

Residuals of rheumatic fever

While the appellant reported a history of rheumatic fever 
prior to service, there were no findings referable to this 
disease when he was examined for entrance into service.  
Therefore, the presumption of regularity is for application.  
The veteran's history, and the clinical records clearly and 
unmistakably establish that rheumatic fever existed prior to 
service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Therefore, the presumption of soundness is rebutted.

The next question the Board must address is whether the 
appellant's pre-existing rheumatic fever, or any residual 
thereof, underwent a permanent increase in severity as a 
result of his military service.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during active service.  38 C.F.R. § 3.306(b).

In this instance, as noted above, service medical records 
document one instance of treatment for an episode of acute 
rheumatic fever.  Left lower lobe pneumonitis resolved 
without treatment and the appellant's symptoms of fever, 
arthritis, erythema, and carditis all resolved while under 
treatment.  At his discharge from the hospital, the appellant 
was asymptomatic with the exception of minimal morning 
stiffness and pain in the wrists and knees.  

A subsequent medical board report documented that an 
examination at that time revealed no clinical evidence of 
residuals of rheumatic fever.  The appellant was treated post 
service for rheumatic fever in June and July 1970 without 
evidence of chronic sequelae.  A fee-basis examiner in March 
2002 noted the appellant's medical history with respect to 
rheumatic fever and opined that the disease did not undergo a 
permanent increase in severity due to service and that 
manifestation of the fever in service was most likely a 
temporary flare-up.  

Under 38 C.F.R. § 3.306(b), there can be no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  In 
this instance, while the appellant was treated for rheumatic 
fever in service, and subsequently in 1970, there is no 
evidence of treatment since that time.  Furthermore, each 
episode of rheumatic fever has resolved.  Competent evidence 
in the record documents that the fever itself did not undergo 
an increase during service. and there is no competent 
evidence to the contrary.  The Board concludes that the 
evidence does not reflect an increase in the underlying 
disability during service.  

Furthermore, the evidence does not reflect any chronic 
residuals as a result of the acute episode of rheumatic fever 
in service.  Polyarthritis and pneumonitis diagnosed during 
the appellant's hospitalization were noted as resolved and at 
separation, no residuals were identified, to include evidence 
of a heart murmur.  

Furthermore, while the appellant did have additional acute 
episodes in June and July 1970, again, there has been no 
evidence of or treatment for chronic sequelae associated with 
these episodes.  Examination in March 2002 revealed normal 
range of motion in the appellant's joints without swelling, 
tenderness, or inflammation, although there was pain 
identified at full abduction in the appellant's shoulders.  
Furthermore, no chronic sequelae were identified as being 
residuals of rheumatic fever from a cardiac standpoint.  

As such, given the lack of any medical evidence reflecting 
that the appellant's rheumatic fever underwent a permanent 
increase during service, or that he has chronic residuals due 
to the acute episode of rheumatic fever in service, the Board 
concludes that the preponderance of the evidence is against a 
finding that there was such an increase.  In the absence of 
an increase in underlying disability, the Board cannot find 
that the appellant's preexisting disability was aggravated as 
a result of his military service.  

The Board has noted the veteran's contention that had his 
rheumatic fever been properly treated in service, he would 
have been able to remain on active duty.  However, this 
contention, even if proven, does not establish that there was 
a permanent increase in disability during service.  

Degenerative arthritis of the cervical, thoracic, and lumbar 
spine -Rheumatic heart disease.  

A review of the appellant's service medical records does not 
reflect findings or treatment for arthritis or degenerative 
changes of the cervical, thoracic, and lumbar spine.  The 
first documented post-service treatment for arthritic 
conditions involving the spine occurred a number of years 
following the appellant's active duty period.  Post-service 
medical records document the appellant's reported history of 
back pain following a motor vehicle accident in 1987.  It was 
also noted that he incurred further injury to his back as 
result of a work-related injury.  

The appellant has contended that his back pain is a residual 
of his rheumatic fever claimed as aggravated during service.  
During a fee-basis examination in March 2002, the examiner 
noted that the arthritis in the appellant's back was age 
related and not associated with an residual of rheumatic 
fever.  

Additionally, there is no evidence of findings or treatment 
for rheumatic heart disease during or post service.  The fee-
basis examination in March 2002 did not find the appellant 
had rheumatic heart disease or any other underlying valvular 
disorder that could be related to service or to the 
appellant's rheumatic fever.  

All competent opinion is to the effect that the claimed 
disabilities are not related to service, or to a service-
connected disability.  Given the evidence against the 
appellant's claims, and the lack of competent medical 
evidence of record linking any of these disabilities to 
service, or within the one-year presumptive period, the Board 
finds that the preponderance of the evidence is against the 
appellant's claims.  


ORDER

Entitlement to service connection for residuals of rheumatic 
fever is denied.  

Entitlement to service connection for rheumatic heart disease 
is denied.  

Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include radiculopathy, is 
denied.  

Entitlement to service connection for degenerative disc 
disease of the thoracic spine is denied.  

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


 

